416 F.2d 15
WEN MAR ENTERPRISES, INC., an Oregon Corporation, Appellant,v.ALEXANDER MOTOR CO. et al., Appellees.
No. 23024.
United States Court of Appeals Ninth Circuit.
Sept. 10, 1969.

Robert C. Shapiro (argued), of Burnstein & Shapiro, Sandra J. Shapiro, Robert C. Burnstein, Oakland, Cal., Myatt, Bolliger & Lewis, Louis E. Myatt, Beaverton, Or., for appellant.
George M. Joseph (argued), Jack H. Dunn and Paul W. Jones, of Morrison & Bailey, Seites & Whipple, King, Miller, Anderson, Nashe & Yerke, Portland, Or., for appellees.
Before DUNIWAY and HUFSTEDLER, Circuit Judges, and PENCE, District judge.1
PER CURIAM:


1
Wen Mar Enterprises, Inc.  ('Wen Mar'), plaintiff, appeals from a judgment entered in favor of defendants following defendants' successful motion for a judgment notwithstanding a jury verdict for Wen Mar upon two of its three asserted claims for relief, a treble damage claim under sections 1 and 2 of the Sherman Act (15 U.S.C. 1) and a claim for interference with advantageous business relations.  Both claims were based on the same evidence.


2
Wen Mar Urges many assignments of error in the District Court's granting of judgment.  We have examined the record and the briefs of the parties.  We have concluded that the District Court did not err in granting judgment to the defendants, because there was insufficient evidence of a conspiracy among the defendants, or any of them, to boycott Wen Mar and insufficient evidence of any act by any defendant constituting injustifiable interference with Wen Mar's business relationships to warrant submission of either of these issues to the jury.


3
The judgment is affirmed.



1
 Honorable Martin Pence, United States District Judge, District of Hawaii, sitting by designation